Citation Nr: 1636935	
Decision Date: 09/21/16    Archive Date: 09/27/16

DOCKET NO.  14-28 406A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Boise, Idaho


THE ISSUE

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided at St. Luke's Magic Valley Hospital and Southern Idaho Radiology on November 26, 2013.  


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran had active service from August 1971 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from December 2013 and April 2014 decisions of the Department of Veterans Affairs (VA) Northwest Network Payment Center in Portland, Oregon.  This case comes to the Board via the VA Medical Center in Boise, Idaho.


FINDINGS OF FACT

1.  The Veteran acted as a reasonably prudent person on November 26, 2013, by seeking emergency room treatment at the nearest available facility due to injuries sustained in a fall.  

2.  The Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished, and the only impediment to receiving medical services prior to November 26, 2013, was VA's inability to provide him an appointment.  


CONCLUSION OF LAW

The criteria for entitlement to payment or reimbursement for unauthorized medical services for treatment provided by St. Luke's Magic Valley Hospital and Southern Idaho Radiology on November 26, 2013, have been met.  38 U.S.C.A. §§ 1725, 5107 (West 2014); 38 C.F.R. §§ 3.102, 17.1000-17.1008 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Due Process Considerations

At the outset, the Board notes that, as this claim is granted in full, any potential error or omission in VA's duties to notify or assist the Veteran would not be prejudicial to the Veteran and need not be discussed.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  


Discussion

The Veteran seeks payment or reimbursement for emergency services rendered for non-service-connected conditions in non-Department facilities on November 26, 2013, under 38 U.S.C.A. § 1725 (West 2014).  

In specific situations, veterans may be reimbursed for emergency treatment furnished to the veteran in a non-Department facility when the veteran is an individual who is an active Department health-care participant who is personally liable for emergency treatment furnished in a non-Department facility.  38 U.S.C.A. § 1725 (b)(1) (2015).  In this regard, a veteran is personally liable for emergency treatment furnished in a non-Department facility if the veteran: (1) is financially liable to the provider of emergency treatment for that treatment; (2) has no entitlement to care or services under a health-plan contract; (3) has no other contractual or legal recourse against a third party that would, in whole, extinguish such liability to the provider; and (4) is not eligible for reimbursement for medical care or services under section 1728 of this title.  38 U.S.C.A. § 1725(b)(3) (2015).  For the reasons discussed below, the Board finds that the Veteran is entitled to payment or reimbursement of emergency medical treatment in non-Department facilities on November 26, 2013.  

To be eligible for reimbursement under 38 U.S.C.A. § 1725 (West 2014), the emergency services must be provided in a hospital emergency department or a similar facility held out as providing emergency care to the public.  38 C.F.R. § 17.1002 (a) (2015).  The treatment must have been sought for the initial evaluation and treatment of a condition of such nature that a prudent layperson would have reasonably expected that delay in seeking medical attention would have been hazardous to life or health.  38 C.F.R. § 17.1002(b) (2015).  This standard is met if an emergency medical condition manifests itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part.  Id.  Additionally, treatment at a non-Department facility must have been sought because a VA or other Federal facility/provider was not feasibly available and an attempt to use such a facility beforehand would not have been considered reasonable by a prudent layperson.  38 C.F.R. § 17.1002 (c) (2015).  

Further, at the time the emergency treatment was furnished, the veteran must be enrolled in the VA health care system and have received medical services within the previous 24-month period.  38 U.S.C.A. § 1725(b)(2) (2015); 38 C.F.R. § 17.1002 (d) (2015).  The veteran must also be financially liable to the provider of emergency treatment for the treatment.  38 C.F.R. § 17.1002 (e) (2015).  Moreover, the veteran must have no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment.  38 C.F.R. § 17.1002 (f) (2015).  

Finally, payment is not permitted if the veteran is eligible for reimbursement under 38 U.S.C.A. § 1728 (West 2014), which authorizes VA payment or reimbursement for emergency treatment to a limited group of veterans, primarily those who receive emergency treatment for a service-connected disability).  38 C.F.R. § 17.1002(h) (2015).  

The facts of this case are not in dispute.  On November 26, 2013, the Veteran fell at work and experienced severe right leg pain.  He was taken to the emergency room and X-rays showed that he had broken the right leg.  

On this record, the Board finds that the Veteran has met the provisions of 38 C.F.R. § 17.1002(a)-(c) (2015) in that he acted as a reasonably prudent person on November 26, 2013, by seeking emergency room treatment at the nearest available facility due to his severe right leg pain which ultimately proved to be broken.  

Turning to 38 C.F.R. § 17.1002(d) (2015), there is nothing in the record which calls into dispute the Veteran's assertion that he had enrolled for VA care prior to November 26, 2013.  Moreover, at the time of the November 26, 2013, admission, he identified VA as his primary insurer.  See the Health Insurance Claims Forms of record.  Specifically, in statements of record dated in May and August 2014, the Veteran said that he had enrolled in the VA program and had been sent a Veterans Health Benefits Handbook.  He stated that he had immediately called for an appointment for blood work at a VA clinic, but had had to wait for his initial appointment for approximately 60 days.  During the intervening period between being enrolled for VA benefits and his initial appointment, the November 26, 2013 injury occurred.  Thus, there is also no dispute that, prior to the November 26, 2013, admission, the Veteran had not received any VA treatment.  However, the evidence reflects that the lack of care at a VA facility was due to the fact that he had not been provided an appointment date for approximately 60 days.  Further, as noted in his May 2014 statement, he did receive treatment at a VA facility the day after the November 26, 2013, injury.  Thus, while the Veteran had not "received" VA treatment prior to November 26, 2013, his failure to meet this requirement is shown to be due to lack of access to VA care.  Alternatively, it can certainly be argued that scheduling the Veteran for appointments in November and December 2013 was, itself, medical services or care.

In other words, the Veteran took all reasonable steps to meet these criteria, and would have met the criteria if VA had the capacity to schedule an appointment prior to November 26, 2013.  In this context, particularly where the Veteran received VA treatment the day following the event in question, it would be an absurd result to deny the Veteran's claim when his failure to "receive" treatment prior to November 26, 2013, was due to VA's inability to schedule him for treatment.  Quite simply, the Board cannot construe the provisions of "received" so literally as to result in an inequitable situation that does not appear to be an intentional result by Congress.  See Timex V.I. v. United States, 157 F.3d at 886 (Fed Cir. 1998).  Thus, the Board finds that the requirements of 38 C.F.R. § 17.1002 (d) (2015) have been met as the Veteran was enrolled in the VA health care system at the time the emergency treatment was furnished, the Veteran was on a waiting list for the receipt of medical service, and the only impediment to "receiving" medical services prior to November 26, 2013, was VA's inability to provide an appointment.  

Based on the foregoing, the Board finds that the criteria for entitlement to payment or reimbursement of emergency medical treatment in non-Department facilities on November 26, 2013, have been met, and that the Veteran is entitled to reimbursement of all expenses related to his November 26, 2013, medical treatment at non-Department facilities.  The claim, therefore, is granted in full.  


ORDER

Entitlement to payment or reimbursement of unauthorized medical expenses for treatment provided by St. Luke's Magic Valley Hospital and Southern Idaho Radiology on November 26, 2013, is granted. 



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


